Citation Nr: 0511525	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to a service-connected 
migraine headache disorder.

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1967.

This matter arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied an 
increased evaluation for migraine headaches, evaluated as 30 
percent disabling.  The Board issued a decision in October 
2002 that determined to support a disability evaluation in 
excess of 30 percent had not been met.  The veteran appealed 
this decision.  

In May 2003, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties and 
vacated the Board's October 2002 decision.  The Board 
remanded the matter to the RO in November 2003 for the 
purpose of curing due process deficiencies that were raised 
in the joint motion.  The matter was returned to the Board in 
December 2004 for final appellate consideration.

This appeal also stems from a July 1997 rating action that 
denied service connection for an acquired psychiatric 
disorder, to include the disorder being secondary to a 
service-connected migraine headache disorder.  The Board 
remanded the matter in October 2003 in order to obtain 
additional evidence.  In December 2004, the veteran's file 
was returned to the Board for final appellate consideration.

The veteran was afforded a personal hearing before a Hearing 
Officer in May 2000.  A transcript of that hearing is 
associated with the claims file.




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  An acquired psychiatric disability, to include depressive 
disorder and schizophrenia, did not manifest in service or 
within one year of service discharge, and a preponderance of 
the evidence is against the finding that there is an 
etiological relationship between the veteran's current 
depressive disorder and his active service or his service-
connected migraine headache disability.

3.  The veteran's service connected migraine headache 
disability is manifested by frequent severe attacks, but the 
objective evidence does not establish the presence of 
sustained, very frequent, completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and was not the result of a service-
connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2004).

2.  The criteria for an increased evaluation for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in January 2004, the RO advised the veteran 
of the signing of the Veterans Claims Assistance Act of 2000 
(VCAA) and the effects the Act had on his claims.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection and an increased disability 
evaluation, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
also advised of the evidence received and was requested to 
provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  The Board notes that the 
January 2004 letter, and the information contained therein, 
was mailed to veteran by instruction of the November 2003 
remand, which was by direction with the May 2003 Court Order.

The February and July 1997 rating decisions, July 1997 and 
March 1998 statements of the case, and supplemental 
statements of the case (SSOCs) dated in November 1998, 
February 2001, and November 2004 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection and claim for a disability 
evaluation in excess of 30 percent migraine headaches.  The 
November 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records are associated with the claims 
folder.  Medical records have been obtained from the State 
Insurance Fund, the Department of Health of the Commonwealth 
of Puerto Rico, R. Lopez, M.D., W.H. Fleming, M.D., F.E. 
Alvarez, M.D., R.P. Barreras, M.D., and the San Juan VA 
Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claims on appeal.  VA examinations were conducted in November 
1996 and May 2000 for the purpose of determining the nature 
and severity of the veteran's migraine headaches.  A VA 
psychiatric examination was conducted in September 2004 for 
the purpose of determining the etiology of the veteran's 
claimed psychiatric disorder.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a) (2003).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).


Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  His separation examination indicated that his 
psychiatric condition was normal.  In this regard, the Board 
notes that the veteran has not alleged that his current 
psychiatric disability (most recently diagnosed as depressive 
disorder, not otherwise specified with associated anxiety) 
had its onset during his active service.  He has also made no 
assertion that his psychiatric disability was diagnosed 
within one year of his service discharge.  He specifically 
reported at his May 2000 personal hearing that he did not 
recall receiving any psychiatric treatment in service, and 
that he did not start receiving treatment psychiatric problem 
until 1969, which was over 12 years post service.  Rather, 
the veteran contends that his current psychiatric disorder 
was caused and/or aggravated by his service connected 
migraine headache disability.  

The preponderance of the evidence fails to establish an 
etiological relationship between the veteran's depressive 
disorder or any other acquired psychiatric disability and his 
service-connected migraine headaches.  The veteran has not 
submitted any competent medical evidence to support his 
contention.  A longitudinal review of the complete claims 
file yields significant medical and historical evidence 
establishing that the veteran's psychiatric disorder was 
caused by a post-service head injury.  

Indeed, the only medical evidence addressing the relationship 
between the veteran's psychiatric disability and his 
headaches is clearly in the negative.  The veteran was 
afforded a VA psychiatric examination in September 2004 for 
the purpose of determining the etiology of his claimed 
psychiatric disorder.  Following a detailed review of the 
claims folders, the examiner opined that the veteran's 
neuropsychiatric condition (diagnosed as depressive disorder, 
not otherwise specified with associated anxiety) was "not in 
any way related to his service-connected headaches."  The 
examiner found that the evidence "clearly" showed that the 
veteran's psychiatric disorder was etiologically related a 
head injury that occurred in 1969, which was a post-service, 
work-related accident.  He noted that reports from private 
psychiatrists, which had been obtained by the direction of 
the State Insurance Fund, repeatedly related the veteran's 
psychiatric problems to this injury.  He also observed that 
none of those reports contained any findings that the 
veteran's headaches were an etiologic factor.  A review of 
the claims folders supports the examiner's conclusions.

In this regard, the Board notes that the veteran underwent a 
VA psychiatric examination in August 1969.  He reported at 
that time that he became "loco" after suffering a head 
injury on July 2, 1969.  No medical findings were made to the 
contrary.  Similarly, the records from the State Insurance 
Fund plainly relate the veteran's psychiatric disorder to the 
workplace accident that occurred in 1969.  Those records show 
that the veteran repeatedly provided a history of losing his 
balance in a chair at work, falling backwards, striking his 
head, and suffering from psychiatric problems since that 
time.  The records indicate that the veteran did not return 
to work.  Further, although references were made to the 
veteran's active service and his problem with headaches, none 
of the records relate the veteran's psychiatric disorder to 
any incident, accident, or disability related to his active 
service.  In fact, the veteran was ultimately awarded a 
disability pension from the Industrial Commission of Puerto 
Rico based on the relationship between his "emotional 
condition" and his workplace head injury.

The veteran's current assertion that he suffers from an 
acquired psychiatric disorder as a result of his migraine 
headache disability must fail.  His lay testimony alone is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for an acquired psychiatric 
disorder and that, therefore, the provisions of § 5107(b) are 
not applicable.



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 percent rating.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months, a 30 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Service connection for tension headaches was granted in 
October 1969.  A 10 percent disability rating was assigned.  
By a rating action dated in November 1995, the 10 percent 
disability evaluation assigned for headaches was increased to 
30 percent.  The RO also reclassified the veteran's tension 
headache disability to migraine vascular headaches.  The 
veteran filed his claim for increase in December 1995.

Treatment records from the San Juan VAMC and private care 
providers have been reviewed.  Dated between October 1994 and 
June 2004, those records document treatment for various 
psychiatric complaints as well as complaints of headaches.  
The records do not document treatment or complaints of 
prolonged and prostrating headaches on a "very frequent" 
basis.  A June 2004 treatment note indicated that the veteran 
suffered from migraine "without mention on intractable 
migraine".  Indeed, the records merely show sporadic 
complaints of headaches.  There is also no indication that 
the veteran received any specialized treatment for his 
headaches, to include frequent changes in his medications.  
While treatment notes dated in January and February 2004 
describe the veteran's migraine headaches as being 
"uncontrolled," the majority of the records referring to 
his headaches portray the condition as being controlled or 
partially controlled by medication.  

The Board has also considered the reports of VA examinations 
conducted in September 1994, November 1996, and November 
2000.  At the September 1994 VA neurological examination, he 
indicated that his headaches were bitemporal with radiation 
backwards, mixed, oppressive, and pulsatile, and were 
accompanied by an occasional sensation of nausea.  He 
described daily episodes of headaches lasting several days at 
a time, which he would treat with ice bags, medication, and 
bedrest.  He claimed that his episodic headaches were 
prostrating, and, at times, so severe as to require him to go 
to the emergency room at the local health clinic.  On 
examination, review of cerebral functions showed no aphasia, 
apraxia, or agnosia, and there was no impairment of the 
cranial nerves.  The diagnosis was headaches.

At his November 1996 VA neurological examination, the veteran 
reported a history of headaches since service and added that 
the headaches were preceded by sensations of nervousness, 
depression, stomach pain, and nausea.  He described the 
headaches as right hemicranial, severe, mixed, oppressive, 
pulsatile, and daily, with prostrating episodes lasting 
several hours and causing interruption of all activities.  He 
indicated that the headaches were alleviated by sleep and 5 
mg. of Valium.  Examination again revealed no aphasia, 
apraxia, or agnosia, and no cranial nerve impairment.  The 
diagnosis was vascular headaches.

At his May 2000 VA examination, which was conducted by the 
same examiner who conducted the previous VA neurological 
examinations in September 1994 and November 1996, the 
complaints and findings were noted to be essentially the same 
as before.  The appellant again described daily, prostrating 
episodes of headaches that had the same characteristics as 
those described at the November 1996 examination, and which 
would last for several hours and would interrupt all 
activities.  Examination did not reveal any aphasia, apraxia, 
agnosia, impairment of cranial nerves, or pathologic 
reflexes.  The sensory system was grossly normal, and there 
was no focal motor deficit.  The diagnosis was vascular-type 
headaches.

Notwithstanding the appellant's descriptions at the VA 
neurological examinations of having daily, prostrating 
headaches that would last for hours and interrupt all 
activities, the Board finds that the weight of the evidence 
is against the appellant's claim.  The aforementioned 
outpatient records do not show more than occasional 
complaints of headaches, nor do they indicate that the 
appellant received treatment for prostrating and prolonged 
headache attacks that produced severe economic problems.  
There were no frequent entries suggesting changes in 
medication regimen, which would be expected in a condition 
that caused daily prostrating attacks.  In fact, the 
outpatient treatment records suggest that the disability is 
essentially controlled by medication.  Moreover, at his May 
2000 hearing, the appellant described one to two migraine 
headaches a month, which were alleviated by medication.  

Because the Board has determined that the clinical findings 
fail to demonstrate that the appellant's migraine headache 
disorder is manifested by very frequent, completely 
prostrating and prolonged attacks that result in severe 
economic inadaptability, a higher rating is not warranted for 
his migraine headaches.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to an increased rating for his migraine headaches.  Instead, 
he has only offered his own rather general arguments to the 
effect that he believes that his headache disorder has 
worsened and, therefore, warrants a higher rating.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that a 
higher rating is warranted for his migraine headache 
disorder.  See Espiritu.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
migraine headaches and there is no objective evidence of 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to a service-connected migraine 
headache disorder is denied.

Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


